DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka (US 20200290601 A1).
Regarding claim 1, Yamanaka teaches An automatic parking system that instructs a plurality of autonomous driving vehicles in a parking lot such that each of the autonomous driving vehicles travels along a target route and parks in a target parking space within the parking lot, the automatic parking system comprising ([0059] a route to a target parking position is indicated by the parking lot management device 400 and the host vehicle M travels along the route indicated by the parking lot management device 400 [0061] The communicator 410 wirelessly communicates with the host vehicle M and other vehicles. The controller 420 guides the vehicle to a parking space PS on the basis of the information acquired by the communicator 410 and the information stored in storage 430.): a vehicle instruction unit configured to direct an autonomous driving vehicle along the target route ([0048] the host vehicle M moves along a route according to the guidance of the parking lot management device 400 [0062] When the communicator 410 receives a parking request from the vehicle, the controller 420 extracts a parking space PS whose state is an empty state with reference to the parking space state table 434, acquires a position of the extracted parking space PS from the parking lot map information 432, and transmits a suitable route to the acquired position of the parking space PS to the vehicle using the communicator 410.), and to issue a pause instruction and an advance instruction to the autonomous driving vehicle traveling along the target route ([0062] The controller 420 instructs a specific vehicle to stop or slow down as necessary on the basis of a positional relationship of a plurality of vehicles so that the vehicles do not move to the same position at the same time.), wherein the vehicle instruction unit is configured to issue an autonomous travel reservation instruction for causing the autonomous driving vehicle to autonomously travel along the target route when communication with the autonomous driving vehicle is interrupted. ([0066] The abnormality determiner 150 determines that an abnormality has occurred in the parking lot management device 400 when the parking lot management device 400 cannot guide the vehicle in a state in which communication with the parking lot management device 400 is possible. [0070] the second autonomous parking controller 144 switches the driving mode to the automated driving mode, determines an empty parking space on the basis of the recognition result of the recognizer 130 independently of the guidance of the parking lot management device 400, and causes the host vehicle M to be parked in the determined parking space while performing sensing on its own.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 20200290601 A1) in view of Yamazaki (US 20190382002 A1).
Regarding claim 2, Yamanaka teaches wherein the vehicle instruction unit is configured to, issue a route change instruction or an evacuation instruction to a normal autonomous driving vehicle that is the autonomous driving vehicle other than the failed vehicle, based on a location of the normal autonomous driving vehicle, such that the normal autonomous driving vehicle located on the target route of the failed vehicle to travel to get away from the target route of the failed vehicle. ([0083] When the traffic congestion recognizer 134 recognizes that traffic congestion has occurred in front of the host vehicle M, the second autonomous parking controller 144 may determine an evacuation space in an area away from the area where the traffic congestion has occurred.)
Yamanaka does not expressly disclose but Yamazaki discloses when a failed vehicle that is the autonomous driving vehicle of which communication is interrupted exists ([0037] During execution of such a parking procedure, when the vehicle is traveling toward empty parking space 12 according to the route information or is traveling near empty parking space 12 to park therein, the vehicle may develop trouble and come to a stop in a passage in some cases. This stopped vehicle is equivalent to disabled vehicle 20. Disabled vehicle 20, which is incapable of moving due to its engine trouble, or the like, blocks a part of the passage.)
In this way, the system of Yamazaki includes a vehicle travel control system for a parking lot causing a vehicle parked near the vehicle having trouble to move and forms a route for the different vehicle to travel through between the parked vehicle and the disabled vehicle ([0031]). Like Yamanaka, Yamazaki is concerned with automated valet parking.
Therefore, from these teachings of Yamanaka and Yamazaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yamazaki to the system of Yamanaka since doing so would enhance the system by including a disabled vehicle.
Regarding claim 3, Yamanaka teaches wherein the vehicle instruction unit is configured to, issue a route change instruction or a stop instruction to a normal autonomous driving vehicle that is the autonomous driving vehicle other than the failed vehicle, based on a location of the normal autonomous driving vehicle, such that the normal autonomous driving vehicle expected to enter the target route of the failed vehicle does not enter the target route of the failed vehicle. ([0083] When the traffic congestion recognizer 134 recognizes that traffic congestion has occurred in front of the host vehicle M, the second autonomous parking controller 144 may determine an evacuation space in an area away from the area where the traffic congestion has occurred.)
Yamanaka does not expressly disclose but Yamazaki discloses when a failed vehicle that is the autonomous driving vehicle of which communication is interrupted exists ([0037] During execution of such a parking procedure, when the vehicle is traveling toward empty parking space 12 according to the route information or is traveling near empty parking space 12 to park therein, the vehicle may develop trouble and come to a stop in a passage in some cases. This stopped vehicle is equivalent to disabled vehicle 20. Disabled vehicle 20, which is incapable of moving due to its engine trouble, or the like, blocks a part of the passage.)
In this way, the system of Yamazaki includes a vehicle travel control system for a parking lot causing a vehicle parked near the vehicle having trouble to move and forms a route for the different vehicle to travel through between the parked vehicle and the disabled vehicle ([0031]). Like Yamanaka, Yamazaki is concerned with automated valet parking.
Therefore, from these teachings of Yamanaka and Yamazaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yamazaki to the system of Yamanaka since doing so would enhance the system by including a disabled vehicle.
Regarding claim 4, Yamanaka does not expressly disclose but Yamazaki discloses wherein the vehicle instruction unit is configured to, when a failed vehicle that is the autonomous driving vehicle of which communication is interrupted exists ([0037] During execution of such a parking procedure, when the vehicle is traveling toward empty parking space 12 according to the route information or is traveling near empty parking space 12 to park therein, the vehicle may develop trouble and come to a stop in a passage in some cases. This stopped vehicle is equivalent to disabled vehicle 20. Disabled vehicle 20, which is incapable of moving due to its engine trouble, or the like, blocks a part of the passage.), issue an interrupted communication stop reservation instruction to a normal autonomous driving vehicle that is the autonomous driving vehicle other than the failed vehicle, such that the normal autonomous driving vehicle stops when the communication is interrupted, and the interrupted communication stop reservation instruction has priority over the autonomous travel reservation instruction. ([0037] Disabled vehicle 20, which is incapable of moving due to its engine trouble, or the like, blocks a part of the passage. At this time, another incoming vehicle, that is, entering vehicle 24 may stop at entering/leaving gate 14. Entering vehicle 24, however, cannot pass through the passage blocked by disabled vehicle 20, and is therefore not allowed to park)
In this way, the system of Yamazaki includes a vehicle travel control system for a parking lot causing a vehicle parked near the vehicle having trouble to move and forms a route for the different vehicle to travel through between the parked vehicle and the disabled vehicle ([0031]). Like Yamanaka, Yamazaki is concerned with automated valet parking.
Therefore, from these teachings of Yamanaka and Yamazaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yamazaki to the system of Yamanaka since doing so would enhance the system by including a stopped entering vehicle due to the disabled vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664